UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-1677 John Hancock Capital Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: October 31, 2013 ITEM 1. REPORTS TO STOCKHOLDERS. A look at performance Total returns for the period ended October 31, 2013 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge with maximum sales charge 1-year 5-year 10-year 1-year 5-year 10-year Class A 17.15 15.64 5.99 17.15 106.80 78.97 Class B 17.37 15.74 5.90 17.37 107.66 77.45 Class C 21.36 15.96 5.74 21.36 109.71 74.82 Class I 1 23.70 17.32 6.99 23.70 122.23 96.62 Class R2 23.31 16.79 6.46 23.31 117.29 87.10 Class R6 23.83 17.32 6.97 23.83 122.26 96.22 Index 1 † 27.18 15.17 7.46 27.18 102.61 105.29 Index 2 † 28.30 17.51 7.70 28.30 124.08 110.01 Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charges on Class A shares of 5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5%, 4%, 3%, 3%, 2%, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable to Class I, Class R2, and Class R6 shares. The expense ratios of the fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 2-28-14 for Class R6 shares. Had the fee waivers and expense limitations not been in place, gross expenses would apply. For all other classes, the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Class I Class R2 Class R6 Net (%) 1.30 2.05 2.05 0.96 1.38 0.85 Gross (%) 1.30 2.05 2.05 0.96 1.38 0.88 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the fund’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 800-225-5291 or visit the fund’s website at jhinvestments.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. † Index 1 is the S&P 500 Index; Index 2 is the Russell 1000 Growth Index. See the following page for footnotes. 6 U.S. Global Leaders Growth Fund | Annual report With maximum Without Start date sales charge sales charge Index 1 Index 2 Class B 3 10-31-03 $17,745 $17,745 $20,529 $21,001 Class C 3 10-31-03 17,482 17,482 20,529 21,001 Class I 1 10-31-03 19,662 19,662 20,529 21,001 Class R2 1 10-31-03 18,710 18,710 20,529 21,001 Class R6 1 10-31-03 19,622 19,622 20,529 21,001 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge, effective 7-15-04. S&P 500 Index is an unmanaged index that includes 500 widely traded common stocks. Russell 1000 Growth Index is an unmanaged index of companies in the Russell 1000 Index (the 1,000 largest U.S. publicly traded companies) with higher price-to-book ratios and higher forecasted growth values. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values. Footnotes related to performance pages 1 For certain types of investors, as described in the fund’s prospectuses. 2 Class R6 and Class R2 shares were first offered on 9-1-11 and 3-1-12, respectively. The returns prior to these dates are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class R6 and Class R2 shares, as applicable. 3 The contingent deferred sales charge is not applicable. Annual report | U.S. Global Leaders Growth Fund 7 Management’s discussion of Fund performance U.S. stocks recorded double-digit gains for the 12 months ended October 31, 2013. The United States has proven to be a bright spot in the global economy, despite the fact that its own economic recovery has been somewhat subdued. Historically, deep recessions have been followed by brisk economic recoveries. The exception has been those recoveries following large-scale global financial crises like the one experienced in 2007–2009, which tend to exhibit slower growth. Against that backdrop of slow, but steady, economic growth, there has been a modest recovery in the U.S. housing market, which in turn led to improvements in consumers’ household balance sheets. Due to the wealth effect of higher home valuations and appreciating equities, investors also have begun to increase their spending. For the 12-month period ended October 31, 2013, John Hancock U.S. Global Leaders Growth Fund’s Class A shares rose 23.30%, excluding sales charges, trailing the 28.30% gain of its benchmark, the Russell 1000 Growth Index, as well as the 27.18% rise of the S&P 500 Index and the 29.40% advance of its peer group, the Morningstar, Inc. large growth fund category. † The fund’s relative performance lagged the benchmark and peer group mainly as a result of inopportune security selection, with its holdings in robotic healthcare devices maker Intuitive Surgical, Inc., global fast-food restaurant operator Yum! Brands, Inc., and Ambev (formerly Brazilian brewer Companhia de Bebidas das Americas) detracting the most from the fund’s performance versus its benchmark. The fund’s positions in Intuitive Surgical and Ambev were sold. Conversely, the fund recognized solid relative contributions from its underweight in consumer electronics giant Apple, Inc., whose share price lost value during the period, and its holding in coffee retailer Starbucks Corp., which delivered robust profit growth during the period. While Starbucks also was a top contributor to the fund’s absolute return, Apple’s loss during the period hurt absolute performance, in spite of its favorable impact relative to the benchmark. This commentary reflects the views of the portfolio managers through the end of the period discussed in this report. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. † Figures from Morningstar, Inc. include reinvested distributions and do not take into account sales charges. Actual load-adjusted performance is lower. 8 U.S. Global Leaders Growth Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the fund, you incur two types of costs: ▪ Transaction costs, which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses, including management fees, distribution and service fees (if applicable) and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the fund’s actual ongoing operating expenses and is based on the fund’s actual return. It assumes an account value of $1,000.00 on May 1, 2013, with the same investment held until October 31, 2013. Account value Ending value Expenses paid during on 5-1-13 on10-31-13 period ended 10-31-13 1 Class A $1,000.00 $1,121.60 $6.47 Class B 1,000.00 1,117.40 10.46 Class C 1,000.00 1,117.30 10.46 Class I 1,000.00 1,123.50 4.92 Class R2 1,000.00 1,121.20 7.06 Class R6 1,000.00 1,123.90 4.50 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at October 31, 2013, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | U.S. Global Leaders Growth Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare the fund’s ongoing operating expenses with those of any other fund. It provides an example of the fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the fund’s actual return). It assumes an account value of $1,000.00 on May 1, 2013, with the same investment held until October 31, 2013. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Account value Ending value Expenses paid during on 5-1-13 on10-31-13 period ended 10-31-13 1 Class A $1,000.00 $1,019.10 $6.16 Class B 1,000.00 1,015.30 9.96 Class C 1,000.00 1,015.30 9.96 Class I 1,000.00 1,020.60 4.69 Class R2 1,000.00 1,018.60 6.72 Class R6 1,000.00 1,021.00 4.28 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectuses for details regarding transaction costs. 1 Expenses are equal to the fund’s annualized expense ratio of 1.21%, 1.96%, 1.96%, 0.92%, 1.32% and 0.84% for Class A, Class B, Class C, Class I, Class R2 and Class R6 shares, respectively, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 10 U.S. Global Leaders Growth Fund | Annual report Portfolio summary Top 10 Holdings (41.2% of Net Assets on 10-31-13) eBay, Inc. 4.6% Lowe’s Companies, Inc. 4.1% Monsanto Company 4.3% Fastenal Company 4.0% Google, Inc., Class A 4.3% Visa, Inc., Class A 3.9% Schlumberger, Ltd. 4.2% QUALCOMM, Inc. 3.9% Ecolab, Inc. 4.1% Automatic Data Processing, Inc. 3.8% Sector Composition Information Technology 31.1% Financials 6.7% Consumer Discretionary 17.7% Industrials 4.0% Health Care 14.0% Consumer Staples 3.4% Materials 11.3% Short-Term Investments & Other 4.2% Energy 7.6% 1 As a percentage of net assets on 10-31-13. 2 Cash and cash equivalents not included. 3 Growth stocks may be more susceptible to earnings disappointments. Large company stocks could fall out of favor, and foreign investing, especially in emerging markets, has additional risks, such as currency and market volatility and political and social instability. A portfolio concentrated in one sector or that holds a limited number of securities may fluctuate more than a diversified portfolio. Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors and investments focused in one sector may fluctuate more widely than investments diversified across sectors. Please see fund’s prospectuses for additional risks. Annual report | U.S. Global Leaders Growth Fund 11 Fund’s investments As of 10-31-13 Shares Value Common Stocks 95.8% (Cost $814,867,922) Consumer Discretionary 17.7% Hotels, Restaurants & Leisure 9.8% Starbucks Corp. 518,200 42,000,110 Starwood Hotels & Resorts Worldwide, Inc. 497,300 36,611,226 Yum! Brands, Inc. 582,060 39,358,896 Media 2.0% The Walt Disney Company 347,420 23,829,538 Specialty Retail 5.9% Lowe’s Companies, Inc. 997,890 49,674,964 Tiffany & Company 265,770 21,041,011 Consumer Staples 3.4% Household Products 3.4% Colgate-Palmolive Company 635,772 41,153,522 Energy 7.6% Energy Equipment & Services 7.6% National Oilwell Varco, Inc. 508,800 41,304,384 Schlumberger, Ltd. 541,200 50,721,264 Financials 6.7% Capital Markets 3.7% State Street Corp. 633,440 44,385,141 Consumer Finance 3.0% American Express Company 437,750 35,807,950 Health Care 14.0% Biotechnology 1.8% Regeneron Pharmaceuticals, Inc. (I) 75,220 21,633,272 Health Care Equipment & Supplies 1.5% IDEXX Laboratories, Inc. (I)(L) 166,020 17,906,917 Health Care Technology 3.2% Cerner Corp. (I) 676,540 37,906,536 Pharmaceuticals 7.5% Novo Nordisk A/S, ADR 129,420 21,570,431 Perrigo Company (L) 274,100 37,795,649 Sanofi, ADR 580,670 31,054,232 12 U.S. Global Leaders Growth Fund | Annual report See notes to financial statements Shares Value Industrials 4.0% Trading Companies & Distributors 4.0% Fastenal Company (L) 964,600 48,037,080 Information Technology 31.1% Communications Equipment 3.9% QUALCOMM, Inc. 668,660 46,451,810 Computers & Peripherals 3.1% Apple, Inc. 72,030 37,624,871 Internet Software & Services 10.5% eBay, Inc. (I) 1,051,660 55,432,999 Google, Inc., Class A (I) 49,840 51,364,107 LinkedIn Corp., Class A (I) 88,900 19,884,263 IT Services 7.7% Automatic Data Processing, Inc. 601,890 45,123,693 Visa, Inc., Class A 241,300 47,456,471 Software 5.9% Salesforce.com, Inc. (I)(L) 681,830 36,382,449 SAP AG, ADR (L) 446,480 34,981,708 Materials 11.3% Chemicals 11.3% Ecolab, Inc. 470,290 49,850,740 Monsanto Company 491,400 51,538,032 Praxair, Inc. 274,590 34,244,119 Yield (%) Shares Value Securities Lending Collateral 10.4% (Cost $125,471,488) John Hancock Collateral Investment Trust (W) 0.1934 (Y) 12,537,928 125,482,094 Par value Value Short-Term Investments 4.5% (Cost $54,355,662) Money Market Funds 4.5% State Street Institutional U.S. Government Money Market Fund 0.0000 (Y) $54,355,662 54,355,662 Total investments (Cost $994,695,072) † 110.7% Other assets and liabilities, net (10.7%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. See notes to financial statements Annual report | U.S. Global Leaders Growth Fund 13 Notes to Schedule of Investments ADR American Depositary Receipts (I) Non-income producing security. (L) A portion of this security is on loan as of 10-31-13. (W) Investment is an affiliate of the fund, the advisor and/or subadvisor. This investment represents collateral received for securities lending. (Y) The rate shown is the annualized seven-day yield as of 10-31-13. † At 10-31-13, the aggregate cost of investment securities for federal income tax purposes was $1,000,790,307. Net unrealized appreciation aggregated $331,174,834, of which $331,328,090 related to appreciated investment securities and $153,256 related to depreciated investment securities. 14 U.S. Global Leaders Growth Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-13 This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $869,223,584) including $122,889,770 of securitiesloaned $1,206,483,047 Investments in affiliated issuers, at value (Cost $125,471,488) 125,482,094 Total investments, at value (Cost $994,695,072) Receivable for fund sharessold 3,947,270 Dividends and interestreceivable 1,026,776 Receivable for securities lendingincome 29,992 Other receivables and prepaidexpenses 89,924 Totalassets Liabilities Payable for investmentspurchased 6,013,178 Payable for fund sharesrepurchased 1,196,076 Payable upon return of securitiesloaned 125,478,920 Payable toaffiliates Accounting and legal servicesfees 36,196 Transfer agentfees 132,565 Distribution and servicefees 289,262 Trustees’fees 34,018 Investment managementfees 732,127 Other liabilities and accruedexpenses 120,662 Totalliabilities Netassets Net assets consistof Paid-incapital $836,511,796 Undistributed net investmentincome 746,625 Accumulated net realized gain (loss) on investments 28,497,609 Net unrealized appreciation (depreciation) oninvestments 337,270,069 Netassets See notes to financial statements Annual report | U.S. Global Leaders Growth Fund 15 F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the fund has an unlimited number of shares authorized with no parvalue Class A ($697,222,010 ÷ 16,502,368shares) 1 $42.25 Class B ($32,581,229 ÷ 842,986shares) 1 $38.65 Class C ($130,486,015 ÷ 3,374,897shares) 1 $38.66 Class I ($307,412,012 ÷ 6,968,420shares) $44.12 Class R2 ($31,502,841 ÷ 717,074shares) $43.93 Class R6 ($3,821,992 ÷ 86,498shares) $44.19 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $44.47 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. 16 U.S. Global Leaders Growth Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-13 This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $12,653,068 Securitieslending 191,250 Interest 3,306 Less foreign taxeswithheld (199,542) Total investmentincome Expenses Investment managementfees 7,055,466 Distribution and servicefees 2,809,963 Accounting and legal servicesfees 189,686 Transfer agentfees 1,403,328 Trustees’fees 36,546 State registrationfees 151,166 Printing andpostage 94,528 Professionalfees 69,885 Custodianfees 100,880 Registration and filingfees 45,898 Other 22,620 Totalexpenses Less expensereductions (25,371) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 35,324,993 Investments in affiliatedissuers (198) Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 165,132,079 Investments in affiliatedissuers 4,986 Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Annual report | U.S. Global Leaders Growth Fund 17 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Year Year ended ended 10-31-13 10-31-12 Increase (decrease) in netassets Fromoperations Net investment income(loss) $693,487 ($931,333) Net realizedgain 35,324,795 16,977,524 Change in net unrealized appreciation 165,137,065 62,236,198 Increase in net assets resulting fromoperations Distributions toshareholders From net realizedgain ClassA (9,612,480) (9,343,569) ClassB (711,742) (894,644) ClassC (2,051,288) (1,973,172) ClassI (4,015,442) (1,730,469) ClassR2 (6,742) — ClassR6 (47,990) (3,185) Totaldistributions From fund sharetransactions Totalincrease Netassets Beginning ofyear 693,999,139 422,083,011 End ofyear Undistributed (accumulated distributions in excess of) net investmentincome 18 U.S. Global Leaders Growth Fund | Annual report See notes to financial statements Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 1 0.04 (0.03) — 2 — 2 0.02 Net realized and unrealized gain oninvestments 7.96 5.08 3.14 3.96 3.30 Total from investmentoperations Lessdistributions From net investmentincome — — — (0.02) (0.01) From net realizedgain (0.79) (0.98) — — (0.29) Totaldistributions — Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $697 $413 $282 $264 $480 Ratios (as a percentage of average net assets): Expenses beforereductions 1.23 1.30 1.26 1.50 1.81 5 Expenses net of feewaivers 1.23 1.30 1.26 1.30 1.34 5 Expenses net of fee waivers andcredits 1.23 1.30 1.26 1.30 1.33 5 Net investment income(loss) 0.10 (0.10) (0.01) 0.01 0.10 Portfolio turnover (%) 30 30 50 33 37 1 Based on the average daily sharesoutstanding. 2 Less than $0.005 pershare. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. CLASS B SHARES Periodended 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 1 (0.22) (0.26) (0.21) (0.19) (0.13) Net realized and unrealized gain oninvestments 7.30 4.71 2.94 3.75 3.12 Total from investmentoperations Lessdistributions From net realizedgain (0.79) (0.98) — — (0.29) Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $33 $30 $27 $39 $47 Ratios (as a percentage of average net assets): Expenses beforereductions 1.99 2.05 2.01 2.24 2.50 4 Expenses net of feewaivers 1.98 2.05 2.00 2.05 2.08 4 Expenses net of fee waivers andcredits 1.98 2.05 2.00 2.05 2.07 4 Net investmentloss (0.64) (0.85) (0.75) (0.75) (0.65) Portfolio turnover (%) 30 30 50 33 37 1 Based on the average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. See notes to financial statements Annual report | U.S. Global Leaders Growth Fund 19 CLASS C SHARES Periodended 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 1 (0.22) (0.26) (0.21) (0.19) (0.12) Net realized and unrealized gain oninvestments 7.30 4.71 2.95 3.74 3.12 Total from investmentoperations Lessdistributions From net realizedgain (0.79) (0.98) — — (0.29) Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $130 $81 $58 $60 $60 Ratios (as a percentage of average net assets): Expenses beforereductions 1.98 2.05 2.01 2.23 2.51 4 Expenses net of feewaivers 1.98 2.05 2.01 2.05 2.08 4 Expenses net of fee waivers andcredits 1.98 2.05 2.01 2.05 2.07 4 Net investmentloss (0.65) (0.85) (0.75) (0.76) (0.66) Portfolio turnover (%) 30 30 50 33 37 1 Based on the average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. CLASS I SHARES Periodended 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.16 0.08 0.12 0.11 0.13 Net realized and unrealized gain oninvestments 8.31 5.28 3.25 4.10 3.38 Total from investmentoperations Lessdistributions From net investmentincome — — — (0.07) (0.04) From net realizedgain (0.79) (0.98) — — (0.29) Totaldistributions — Net asset value, end ofperiod Total return (%) 2 Ratios and supplementaldata Net assets, end of period (inmillions) $307 $169 $55 $37 $26 Ratios (as a percentage of average net assets): Expenses beforereductions 0.93 0.96 0.90 0.93 0.96 3 Expenses net of feewaivers 0.93 0.94 0.85 0.85 0.84 3 Expenses net of fee waivers andcredits 0.93 0.94 0.85 0.85 0.84 3 Net investmentincome 0.41 0.24 0.39 0.43 0.60 Portfolio turnover (%) 30 30 50 33 37 1 Based on the average daily sharesoutstanding. 2 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 3 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 20 U.S. Global Leaders Growth Fund | Annual report See notes to financial statements CLASS R2 SHARES Periodended 10-31-13 10-31-12 1 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 2 (0.04) 0.02 Net realized and unrealized gain oninvestments 8.36 1.92 Total from investmentoperations Lessdistributions From net realizedgain (0.79) — Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $32 — 5 Ratios (as a percentage of average net assets): Expenses beforereductions 1.32 1.13 6 Expenses net of feewaivers 1.31 1.13 6 Net investment income(loss) (0.09) 0.08 6 Portfolio turnover (%) 30 30 7 1 The inception date for Class R2 shares is 3-1-12. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Notannualized. 5 Less than $500,000. 6 Annualized. 7 Portfolio turnover is shown for the period from 11-1-11 to 10-31-12. CLASS R6 SHARES Periodended 10-31-13 10-31-12 10-31-11 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.18 0.11 0.03 Net realized and unrealized gain oninvestments 8.34 5.27 1.22 Total from investmentoperations Lessdistributions From net realizedgain (0.79) (0.98) — Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $4 — 5 — 5 Ratios (as a percentage of average net assets): Expenses beforereductions 0.84 0.88 0.88 6 Expenses net of feewaivers 0.84 0.85 0.85 6 Net investmentincome 0.47 0.30 0.66 6 Portfolio turnover (%) 30 30 50 7 1 The inception date for Class R6 shares is 9-1-11. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Notannualized. 5 Less than $500,000. 6 Annualized. 7 Portfolio turnover is shown for the period from 11-1-10 to 10-31-11. See notes to financial statements Annual report | U.S. Global Leaders Growth Fund 21 Notes to financial statements Note 1 — Organization John Hancock U.S. Global Leaders Growth Fund (the fund) is a series of John Hancock Capital Series (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the fund is to seek long-term growth of capital. The fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A and Class C shares are offered to all investors. Class B shares are closed to new investors. Class I shares are offered to institutions and certain investors. Class R2 shares are available only to certain retirement plans. Class R6 shares are available only to certain retirement plans, institutions and other investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
